Citation Nr: 0610616	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  05-36 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for skin cancer of the 
face.

2. Entitlement to service connection for renal dysfunction, 
claimed as hematuria.

3. Entitlement to service connection for a back condition, to 
include residuals of a lumbar laminectomy. 

4. Entitlement to service connection for a bilateral eye 
condition, to include residuals of a bilateral detached 
retinal surgery.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for a heart condition, 
to include coronary artery disease.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. The veteran requested a hearing, but 
subsequently withdrew the request. 

After receipt of the February 2005 rating decision, the 
veteran filed an April 2005 notice of disagreement (NOD) for 
twelve issues. Although the statement of the case (SOC) 
addressed these issues, the veteran clearly indicated on his 
substantive appeal that he was only appealing six of the 
twelve issues. Accordingly, the issues were recharacterized 
as above and the remaining issues addressed by the February 
2005 rating decision and July 2005 SOC are not currently 
before the Board.




FINDINGS OF FACT

1. The veteran does not have a current diagnosis for skin 
cancer.

2. The medical evidence is negative for hematuria.

3. The veteran does not have a current diagnosis for a renal 
dysfunction.

4. The veteran currently has a post-operative back condition, 
but there is no competent evidence that shows a causal link 
between this condition and any remote incident of service.

5.  The veteran currently has a post-operative bilateral eye 
condition, but there is no competent evidence that shows a 
causal link between this condition and any remote incident of 
service. 

6. The veteran currently has hypertension, but there is no 
competent evidence that shows a causal link between this 
condition and any remote incident of service. 

7. The veteran currently has a heart condition, to include 
coronary artery disease, but there is no competent evidence 
that shows a causal link between this condition and any 
remote incident of service. 


CONCLUSIONS OF LAW

1. There is no medical evidence of a current diagnosis for 
skin cancer, and therefore service connection is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2005).



2. The veteran does not have a current hematuria related 
condition, to include renal dysfunction, and therefore 
service connection is not warranted.  38 U.S.C.A. §§ 1110, 
1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

3. The veteran's back condition was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2005).

4. The veteran's bilateral eye condition was not incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2005).

5. The veteran's hypertension was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, and 3.309 (2005).

6. The veteran's heart condition was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, and 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

In May 2004, the veteran initiated his claims for service 
connection for various conditions, including skin cancer, 
renal dysfunction (claimed as hematuria), a back condition 
(status post lumbar laminectomy), a bilateral eye condition 
(status post bilateral detached retinal surgery), 
hypertension, and a heart condition. The veteran also offered 
credible statements about the conditions of his 271/2 month 
combat service in India and Burma during World War II. These 
include his reports of unprotected exposure to bright 
sunlight, extreme heat, wild animals, and leeches at that 
time. 

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service. However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder. See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service. Even if the Board were 
to accept, for the sake of argument, the veteran's 
recollections of the conditions of the locale, the evidence 
must still establish by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events. See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999). In this case, for reasons to be discussed below, 
such competent medical nexus evidence is lacking.

The Board notes that the veteran's service medical records 
are unavailable. Attempts to rebuild the file from other 
sources were incomplete as discussed more thoroughly in the 
remand portion of this opinion. Where "service medical 
records are presumed destroyed . . . the BVA's [Board's] 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt is heightened." 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).



Skin Cancer and Renal Dysfunction

Here the crucial inquiry is whether the veteran currently has 
skin cancer or a renal dysfunction that can be linked to any 
remote incident of service. The Board concludes he does not. 
Although the record contains current medical records from 
2000 to 2004, none of the medical evidence includes a 
diagnosis of skin cancer or any condition relating to 
hematuria. 

Although the service medical records are unavailable, the 
veteran was asked to supply any and all information about in-
service treatment that he could recall. In response, in 
pertinent part, the veteran indicated being treated for 
"back pain, blood in urine" associated with riding a 
motorcycle during his patrolling duties in March 1944. The 
veteran did not indicate ever being treated for any skin 
condition while in service. 

Since service, the medical evidence indicates at least one 
testing for hematuria in January 2004, the results of which 
were in normal range. No medical evidence on record shows any 
complaints or treatments for any skin condition, to include 
skin cancer. There is no evidence of post-service complaints 
or treatment for any skin condition, and the veteran did not 
respond to VA's request for such information. Indeed, the 
veteran separated from service in January 1946, and did not 
identify any medical records prior to 2000.

The Board notes the veteran's argument that his maladies are 
a result of the conditions of the combat locale in India and 
Burma during his time in service, including extreme heat and 
tropical disease. The Board concedes that the veteran served 
in combat during World War II. The veteran's separation 
qualification record from the Army confirms the veteran's 271/2 
month assignment to the "China Burma India Theater" (CBI), 
a well-known combat assignment of the time. The veteran's 
MOS, noted as military policeman, included road and town 
patrol, convoying supplies and personnel to various places in 
CBI and the guarding of prisoners. In light of Collette v. 
Brown, the Board accepts the veteran's recollection of his 
in-service conditions. See 82 F.3d 389. The veteran's 
statements, however, do not provide for competent evidence of 
current disabilities.

The veteran also argues that at least in regard to the issue 
of skin cancer that "his private Doctor has indicated that 
this is not related to the sun and probably has existed for 
many years, possibly from his experiences during the war." 
Even accepting the veteran's recollections of in-service 
events and conditions, there is still no evidence of a 
current skin condition due to that exposure. Moreover, as 
stated above, the veteran was provided an opportunity to 
provide evidence or authorize VA to request evidence showing 
such a nexus between in-service events and current 
disability, but he did not do so.

To the extent that the veteran is himself asserting that he, 
in fact, does have current disabilities as a result of in-
service events, laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnoses and etiology of medical conditions. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Thus, 
his statements, without more, do not constitute competent 
favorable evidence. See also Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (Complaints of pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted). 

As reflected by the discussion above, the preponderance of 
the evidence is against the veteran's claims. As such, the 
benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Condition, Bilateral Eye Condition, Hypertension, and 
Heart Condition

Here, the veteran's diagnoses and treatment for his back, 
eyes, hypertension, and heart condition are well documented 
in the medical records since 2000. Past surgeries for the 
veteran's back and eyes are also indicated in the records. 
The crucial inquiry here, then, is whether these diagnoses 
are causally linked to any remote incident of service. The 
Board concludes they are not.

Service connection can be established directly or by 
statutory presumption. The law provides for presumptive 
service connection for hypertension and heart disease by 
showing that the condition(s) manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a). No 
legal presumption is applicable here because the earliest 
evidence of the veteran's conditions is not until many 
decades after service.

In the absence of a presumption, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

In a December 2004 statement, the veteran alleges that while 
in service he was treated for back pain associated with 
riding a motorcycle in March 1944, eye problems in September 
and November 1944, and hypertension in March 1945. 
Regrettably, the service medical records are not on file to 
substantiate the veteran's statements. No other evidence 
shows that the veteran received treatment for these 
conditions during his time in the military. 

Assuming, arguendo, that the veteran did in fact receive the 
alleged treatments, the evidence still lacks any probative 
evidence linking his current conditions to any remote 
incident of service.

In particular, the earliest record of diagnoses and treatment 
for his conditions is 2000, over fifty years after service. 
Although consistent treatment has been documented since, no 
doctor has ever opined that any of his conditions are related 
to any remote incident in service. 

In summary, the Board finds that the evidence of record does 
not show that the veteran had any of his current conditions 
in service or for decades thereafter. Furthermore, even 
assuming in-service injuries occurred, the medical evidence 
on file does not relate the current symptoms to any aspect of 
the veteran's active duty. Direct service connection requires 
a relationship or connection to an injury or disease or some 
other manifestation of the disability during service. Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra. The most probative evidence of record is 
against such a finding in this case. In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were otherwise met in this case by 
letters sent to the claimant in October 2004, December 2004, 
and February 2005. Those letters advised the veteran of the 
information necessary to substantiate his claims, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2005). The 
February 2005 letter told him to provide any relevant 
evidence in his possession. See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II). The veteran has 
not alleged that VA failed to comply with the notice 
requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, and has in fact provided additional arguments at 
every stage.  Since the Board concluded above that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 
3, 2006). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  Although the veteran's service medical records 
could not be obtained due to a fire related incident, steps 
were taken to otherwise complete the file. Given the lack of 
current diagnoses of skin cancer and any hematuria related 
condition, as discussed above, the lack of in-service 
treatment records was not prejudicial here. Post-service VA 
and private medical records identified by the veteran have 
been obtained, to the extent possible. The veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because there is no competent evidence showing current 
disabilities causally connected to some remote incident of 
service. The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim(s), as indicated above.  

ORDER

Entitlement to service connection for skin cancer of the face 
is denied.

Entitlement to service connection for renal dysfunction, 
claimed as hematuria, is denied.

Entitlement to service connection for a back condition, to 
include residuals of a lumbar laminectomy, is denied. 

Entitlement to service connection for a bilateral eye 
condition, to include residuals of a bilateral detached 
retinal surgery, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart condition, to 
include coronary artery disease, is denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


